UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 22, 2007 GEORGE FOREMAN ENTERPRISES, INC. (Exact name of Registrant as Specified in Charter) Commission File Number:000-26585 DELAWARE (State or Other Jurisdiction of Incorporation) 54-1811721 (I.R.S. Employer Identification No.) 100 N. WILKES-BARRE BLVD, 4TH FLOOR, WILKES-BARRE, PA (Address of Principal Executive Office) 18702 (Zip Code) Issuer’s telephone number, including area code (570) 822-6277 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On June 20, 2007, George Foreman Enterprises, Inc. (the “Company”) filed a current report on Form 8-K reporting the engagement, on June 14, 2007, of the accounting firm of Parente Randolph, LLC (“Parente”) as the Company’s independent public accountants to audit the Company’s financial statements for the fiscal year ending December 31, 2006.On June 22, 2007, Parente, having been provided with a copy of such Form 8-K prior to its filing, furnished a letter confirming Parente’s agreement with the statements made by the Company in Item 4.01(b) of such Form 8-K, and in this Amendment thereto.A copy of such letter is attached as Exhibit 16.1 hereto. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No.Description of Exhibit 99.1 Letter dated June 22, 2007 from Parente Randolph, LLC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GEORGE FOREMAN ENTERPRISES, INC. By /s/ Jeremy Anderson Jeremy Anderson Chief Financial Officer June 22, 2007
